Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al hereafter Kaplan (US pat. App. Pub. 20170109510) and in view of Miura et al hereafter Miura (US pat. App. Pub. 20160125182) and further in view of Yi et al hereinafter Yi (US pat. app. Pub. 20140201832).  
4.	As per claims 1, 10, and 19, Kaplan discloses an Automated Teller Machine (ATM), a point of sale with payment terminal and a method comprising: a user interface comprising a joystick, the user interface being configured to receive joystick input from a user; at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving identification information from the user; receiving the joystick input  (paragraphs: 5, 22-24, 32-40, and 82-88; wherein it emphasizes an interface will receive a joystick input from a user in an Automated Teller Machine wherein a processor will receives the user’s identification like password and joystick input); extracting a joystick sequence from the joystick input; and when the joystick sequence is within a predetermined from a stored joystick sequence corresponding to the identification information, authenticating the user for an ATM operation or for a secure operation (paragraphs: 25-31, 51-74, 96-99; wherein it elaborates extracts the sequence of the input and compares the sequence with a predetermined range or patterns from stored sequence corresponding the user’s identification like password. When there is match then the user will be authenticated). Although, Kaplan mentions about comparing the joystick sequence with a predetermined limit. He does not specifically mention predetermined threshold. However, in the same field of endeavor, Miura discloses sequence is within a predetermined threshold (paragraphs: 31, 65-75).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Miura’s teachings of sequence is within a predetermined threshold with the teachings of Kaplan, for the purpose of effectively protecting the user’s authentication from unauthorized intruders.  
Although, Kaplan mentions comparing the joystick sequence that is stored in a server. In the same field of endeavor, Yi specifically teaches comparing the sequence with the locally stored predetermined sequence for matching (paragraphs: 8-14, 27-29, and 38-39).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Yi’s teachings of comparing the sequence with the locally stored predetermined sequence for matching with the teachings of Kaplan, for the purpose of effectively authenticating the legitimate user who access the ATM locally.  
5.	As per claim 2, Kaplan discloses the ATM, wherein the joystick comprises an arcade stick (paragraphs: 19, 37, 82).
6.	As per claim 3, Kaplan discloses the ATM, wherein the joystick comprises a thumbstick (paragraphs: 20, 39, 68).
7.	As per claim 4, Kaplan discloses the ATM, wherein the joystick comprises a D-pad (paragraphs: 23, 71, 98).
8.	As per claim 5, Kaplan discloses the ATM, wherein receiving identification information comprises receiving identification information from a bank card (paragraphs: 29, 73, 99).
9.	As per claim 6, Kaplan discloses the ATM, wherein receiving identification information comprises receiving identification information from a wireless device (paragraphs: 27, 41, 103).
10.	As per claim 7, Kaplan discloses the ATM, wherein the joystick sequence comprises at least one of the following: a directional input; a multi-directional input; a center input; a rolled input; or an input duration (paragraphs: 26, 36, 84-87).
11.	As per claim 8, Kaplan discloses the ATM, the operations further comprising: communicating the identification information to an authenticator; communicating the joystick sequence to the authenticator; and receiving an authentication result from the authenticator, the authentication result comprising a confirmation that the joystick sequence is within the predetermined threshold from the stored joystick sequence corresponding to the identification information (paragraphs: 22, 34, 64).
12.	As per claim 9, Kaplan discloses the ATM, wherein at least one of communicating the identification information or communicating the joystick sequence comprises encrypting prior to communicating to the authenticator (paragraphs: 30, 95, 104).
13.	 Claims 11-18, and 20 are listed all the same elements of claims 2-9. Therefore, the supporting rationales of the rejection to claims 2-9 apply equally as well to claims 11-18, and 20.
Citation of References
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Niura et al (US pat. app. Pub. 20170293365): discusses assessing a password based on characteristics of a physical arrangement of keys of a keyboard. A password including unique characters is stored. For each unique character of the password, a character key of the keyboard which denotes the unique character of the password is determined. A positive flag is assigned to each determined character key of the keyboard. A null flag is assigned to each key of the keyboard that is not one of the determined character keys. A key detection frequency is computed for each key vector of the keyboard. A maximum key detection frequency is determined from among the computed key detection frequencies of the key vectors. The maximum key detection frequency is compared with a threshold key detection frequency, from which it is ascertained whether the maximum key detection frequency is at least the threshold key detection frequency.   
Grigg et al (US pat. App. Pub. 20150294096): elaborates that authenticating a user based on a sequence of rhythmic inputs. The user via a mobile device provides one or more inputs (e.g., pushing a button, tapping a touchscreen, a biometric, or the like) to one or more sensors associated with the mobile device as an attempt of authorization. The one or more inputs may be provided in a rhythmic manner (e.g., provided in time with music). The present invention then compares the provided one or more inputs to one or more predetermined sequences of inputs that are associated with positive authentication of the user (e.g., a known password). The phone determines that the one or more provided inputs match one or more predetermined rhythmic sequences associated with positive authentication of the user and authenticates the user.  
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436